Exhibit 10.20.1

FIRST AMENDMENT

TO

AMENDED AND RESTATED MASTER LEASE

THIS FIRST AMENDMENT TO AMENDED AND RESTATED MASTER LEASE (this “Amendment”) is
made this 25th day of September, 2013, by and between DOC-FSH EL PASO MEDICAL
CENTER, LLC, a Wisconsin limited liability company (“Landlord”), and EAST EL
PASO PHYSICIANS’ MEDICAL CENTER, LLC, a Texas limited liability company
(“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant entered into that certain Amended and Restated
Master Lease dated August 31, 2013 (the “Lease”), for certain premises
consisting of approximately 77,000 square feet situated on certain real property
as more particularly described in the Lease (the “Premises”); and

WHEREAS, Landlord and Tenant mutually desire to amend the Lease as set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises, terms and conditions
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant agree as
follows:

1. Recitals; Capitalized Terms. The foregoing recitals are true and correct, and
incorporated by reference as if more fully set forth herein. All capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Lease.

2. Tenant Allowance. As of the date of this Amendment, Landlord has agreed to
provide Tenant the sum of One Million and 00/100 Dollars ($1,000,000.00) (the
“Allowance”) for certain improvements, refurbishments, furniture, fixtures,
equipment and services (“Tenant Improvements”) performed at the Premises. Tenant
may use the Allowance for Tenant Improvements to the Premises, subject to the
terms and conditions of the Lease. Tenant shall use the Allowance to pay for the
costs of all the Tenant Improvements. Pursuant to the Lease, Tenant shall keep
the Property free and clear from all judgments, liens and encumbrances.

3. Additional Rent. In consideration of the Allowance, commencing on November 1,
2013 and on the first day of each month thereafter until March 31, 2014, Tenant
shall pay to Landlord as Additional Rent the sum of Seven Thousand Five Hundred
and 00/100 Dollars ($7,500.00). On March 31, 2014, Tenant shall pay to Landlord,
as Additional Rent, the sum of One Million Seven Thousand Five Hundred and
00/100 Dollars ($1,007,500.00), consisting of an amount equal to the Allowance
plus the monthly Additional Rent payment for March 2014 (the “Allowance
Reimbursement”).



--------------------------------------------------------------------------------

4. Base Rent. In the event that, on or before March 31, 2014, Tenant fails to
pay to Landlord the Allowance Reimbursement, then Landlord and Tenant hereby
agree that the annual Base Rent then-required to be paid under the Lease shall
increase by One Hundred Thousand and 00/100 Dollars ($100,000.00) and that the
monthly Base Rent amount then-required to be paid under the Lease shall increase
by Eight Thousand Three Hundred Thirty-Three and 33/100 Dollars ($8,333.33).
Landlord and Tenant further agree that, on the first anniversary of the
Commencement Date and on each anniversary of the Commencement Date thereafter,
such increased annual Base Rent shall be increased by three percent (3%), as set
forth in the Lease.

5. Miscellaneous. Except as specifically set forth herein, all remaining terms
and conditions of the Lease shall remain unmodified and in full force and
effect, and said terms and conditions are hereby acknowledged and ratified and
may not be further amended or modified except in writing signed by the parties
hereto. In the event of any conflict between the terms, conditions and
provisions of the Lease and this Amendment, the terms, conditions and provisions
of this Amendment shall prevail. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Signatures transmitted
via facsimile or in PDF or other format by electronic mail shall be binding upon
Landlord and Tenant with the same force and effect as original signatures.

(Signatures contained on following pages.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date and year
first above written.

 

LANDLORD: DOC-FSH EL PASO MEDICAL CENTER, LLC By:   Physicians Realty, L.P., its
Manager   By:   Physicians Realty Trust, its general partner     By:  

 

      John T. Thomas, President & CEO TENANT: EAST EL PASO PHYSICIANS’ MEDICAL
CENTER, LLC By:   Foundation Surgical Hospital Holdings, LLC,   its Manager  
By:  

 

  Name:   Robert M. Byers   Title:   Manager